     Entered on Docket December 20, 2018
                                                             Submitted But Not Entered.


 1
                                                             _____________________
 2                                                           Brian D. Lynch
                                                             U.S. Bankruptcy Judge
 3
          The service on Trojan Capital Services does not appear to comply with the Bankruptcy Rules.
 4
 5
 6
 7_____________________________________________________________________________
 8
 9
                                  UNITED STATES BANKRUPTCY COURT
10                                WESTERN DISTRICT OF WASHINGTON

11     In re:                                            )    No. 17-40042
                                                         )
12     DANICA NIKOLICH,                                  )    ORDER ON MOTION TO APPROVE SALE
13                                                       )    OF PROPERTY FREE AND CLEAR OF
                                       Debtor.           )    LIENS PURSUANT TO 11 U.S.C. § 363 (f)
14                                                       )

15              THIS MATTER having come regularly before the Honorable Brian D. Lynch of the
16
       above entitled Court upon the Trustee’s Motion to Approve Sale of Property Free and Clear of
17
       Liens Pursuant to 11 U.S.C. § 363 (f), it appearing that all interested parties have received notice
18
       and no objection to the motion having been filed, or said objection having been incorporated into
19
20     the terms of this order, now therefore

21              IT IS HEREBY ORDERED that the Trustee, Kathryn A. Ellis, is authorized to sell the
22     estate’s interest in the real property located at 4629 N Mullen St, Tacoma, WA, for the sum of
23
       $275,000.00 to 253 Homes LLC, and/or assigns.
24
                IT IS FURTHER ORDERED that the Purchase and Sale Agreement between the Trustee
25
       and 253 Homes LLC, and/or assigns, shall be and is hereby approved.
26
27
                                                                                    KATHRYN A. ELLIS, ESQ.
28                                                                                          5506 6th Ave S
                                                                                               Suite 207
       ORDER ON MOTION TO APPROVE SALE OF PROPERTY                                        Seattle, WA 98108
       FREE AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. § 363 (f) - 1                         (206) 682-5002


Case 17-40042-BDL           Doc 48     Filed 12/20/18        Ent. 12/20/18 11:55:19      Pg. 1 of 2
 1              IT IS FURTHER ORDERED that after payment of all costs of closing, including real
 2
     estate commissions, property taxes, excise taxes, statutory utility and/or HOA liens, and other
 3
     closing costs, together with a buyer’s premium to the estate in the amount of $20,000.00, the
 4
     estate is authorized to pay at closing the first position Deed of Trust of The Bank of New York
 5
 6   Mellon1, and/or assigns, in the amount of approximately $233,750.00, or such sum as may be

 7   negotiated or adjusted to accomplish a sale.

 8              IT IS FURTHER ORDERED that the Trustee’s compensation shall not exceed one third
 9
     of the buyer’s premium in the amount of $20,000.
10
                IT IS FURTHER ORDERED that all necessary costs of closing, including real estate
11
     commissions, property taxes, excise taxes, statutory utility and/or HOA liens, and other closing
12
13   costs, shall be and are hereby approved and may be paid from the proceeds of sale.

14              IT IS FURTHER ORDERED that said sale will be free and clear of all liens and interests,

15   said liens and interests to attach to the proceeds of the sale.
16
                IT IS FURTHER ORDERED that this Order shall be effective immediately
17
     notwithstanding the provisions of FRBP 6004 (h).
18
                                                               ///End of Order///
19   Presented by:
20
21   /s/ Kathryn A. Ellis
     Kathryn A. Ellis, Trustee
22   C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Nikolich\sale_ord.wpd


23
24
25
26
                1
                           “The Bank of New York Mellon fka The Bank of New York as Trustee for the Certificateholders
27                         of the CWABS, Inc., Asset-Backed Certificates, Series 2005-AB4”.
                                                                                            KATHRYN A. ELLIS, ESQ.
28                                                                                                      5506 6th Ave S
                                                                                                           Suite 207
     ORDER ON MOTION TO APPROVE SALE OF PROPERTY                                                      Seattle, WA 98108
     FREE AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. § 363 (f) - 2                                       (206) 682-5002


Case 17-40042-BDL                 Doc 48          Filed 12/20/18             Ent. 12/20/18 11:55:19   Pg. 2 of 2
